Case 2:20-cv-05547-VBF-PVC Document 15 Filed 10/26/20 Page 1 of 1 Page ID #:103



   1                                                                        JS-6
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   DANIEL GARCIA-GUIA,                      Case No. CV 20-5547 VBF (PVC)
  12                       Petitioner,
  13         v.                                             JUDGMENT
  14   T. JUSIN, Warden,
  15                       Respondent.
  16
  17         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  18   prejudice.
  19
  20   Dated: October 26, 2020                        /s/ Valerie Baker Fairbank
                                                   VALERIE BAKER FAIRBANK
  21                                             UNITED STATES DISTRICT JUDGE
  22
  23
  24
  25
  26
  27
  28
